Case 2:19-cv-12150-AJT-RSW ECF No. 70, PageID.2481 Filed 04/13/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ASHLEY A. LITTLE,
              Plaintiff,                          No. 19-12150
v.                                                District Judge Arthur J. Tarnow
                                                  Magistrate Judge R. Steven Whalen
AMERIHEALTH CARITAS
SERVICES, LLC, ET AL.,
              Defendants.
                                         /

                                          ORDER
       For the reasons stated on the record on April 13, 2021, Defendants’ Motion to

Compel Plaintiff to Supplement or Correct Discovery and for Sanctions [ECF No. 57] is
GRANTED IN PART AND DENIED IN PART.

       The motion is GRANTED to the extent that Plaintiff will produce, or sign releases

for the production of, any application for disability at her employment subsequent to her
employment at Defendant Amerihealth, and any other portions of her employment files at

her subsequent employers that relate solely to a claim for disability.
       In all other respects, the motion is DENIED.
       IT IS SO ORDERED.



                                             s/ R. Steven Whalen
                                             R. STEVEN WHALEN
                                             UNITED STATES MAGISTRATE JUDGE
Dated: April 13, 2021
Case 2:19-cv-12150-AJT-RSW ECF No. 70, PageID.2482 Filed 04/13/21 Page 2 of 2



                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on April 13, 2021, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
